Citation Nr: 9930166	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) starting with the rating action in August 1997 
that granted service connection for post-traumatic stress 
disorder (PTSD), initially assigning a 10 percent rating, 
effective the date the original claim for service connection 
was received, January 15, 1997.  The current 30 percent 
rating was retroactively assigned from that date.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Since the date of claim in January 1997, PTSD has 
resulted in no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  


CONCLUSION OF LAW

A rating is excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.130, Diagnostic Code 9411 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated in January 1997 show 
that the veteran was followed at a Vet Center for anxiety, 
fears, bad dreams, flashbacks and interpersonal difficulties 
related to PTSD.  He reflected good personal hygiene and 
grooming habits.  He was relaxed and open to disclosure.  
Affect was termed normal.  He showed passive actions but 
seemed to be alert always.  He was described as mentally 
stable with good communication skills.  He reportedly was so 
candid and easy to talk to that he took advantage of the 
situation and went into depth on all subjects.  On the 
Mississippi Scale PTSD Combat-Related test, he scored 119, 
indicating PTSD.  Snoring was his only sleep disturbance.  He 
reportedly was put off by his job, which he did well but 
there was no challenge and he seemed to be the odd man out.  
He felt like he was not part of his team, consisting of three 
employees.  His global assessment of functioning (GAF) was 
80.  He had been consistently employed since active service, 
and worked as a surveyor/cartographer for the National Park 
Service.  

On a VA examination in April 1997, history was recorded that 
the veteran was initially treated at a Vet Center in 1982 
following a DUI (driving under the influence) citation that 
required treatment.  He had started a PTSD group a week 
previously.  He had been working with the National Park 
Service for several years but did not respect his supervisor 
at work.  It had been a frequent issue with him that people 
were not sufficiently devoted to their work to earn his 
respect.  He described himself as detached from other people 
and somewhat irritable and angry.  He felt that he was left 
out of the interaction within the group of his fellow 
workers.  He sensed that they met without inviting him.  He 
had the impression that they were frightened of him.  He 
expressed that his thoughts frequently returned to Vietnam.  
He tended to withdraw at home and at work.  He was concerned 
about losing his temper and being alert and prepared to 
defend himself.  He routinely double checked doors and 
windows to ensure that they were locked.  He did not watch 
television because of unexpected programming and low level 
interest.  He was bothered by explosive noises only when they 
were unexpected.  He tended to avoid the depiction of 
violence in movies and television.  He remained overly 
vigilant and preferred to avoid crowds.  He felt emotionally 
numb much of the time, and avoided contact with neighbors.  
His wife stated that he was a restless sleeper.  He dreamt 
frequently and occasionally had nightmares, frequently 
awakening in a sweat.  He was wary when he met Asians even 
though he considered it important not to be prejudiced.  He 
had no particular friends.  He had completed college with a 
degree in earth sciences-geology.  

On the mental status examination, the veteran complained of 
poor concentration exemplified by having failed a certifying 
test in survey four times.  He was neat in appearance and 
established rapport readily.  He was serious but not 
depressed.  He was oriented and could perform memory and 
calculation exercises.  His response to proverb testing was 
satisfactory but poor in terms of abstract content and 
accuracy.  It was noted that he had struggled with mild 
symptoms of PTSD since discharge.  PTSD had limited his 
ability to work and his interpersonal relationships on and 
off the job, although this had not had a major disabling 
influence on his ability to work.  Chronic PTSD was diagnosed 
and the GAF score was 65, with general functioning reasonably 
well but limited ability to relate to people very 
satisfactorily although he was maintaining his marriage.  

A service acquaintance of the veteran reported in June 1997 
that the veteran would break down and cry over matters that 
related to combat situations in Vietnam.  Some things he 
blocked out to keep from getting emotional.  Indoors, he made 
sure that his back was to a wall and he could see in all 
directions or he became agitated and wanted to leave.  He did 
not like anyone behind him for fear that something would 
happen to him.  He reportedly blamed himself for mishaps 
during Vietnam service and totally blocked out traumatic 
incidents until he was reminded by listening to other 
conversations, particular situations occurring, or when 
inebriated, when it all came out.  He totally lost emotional 
control at those times.  He reportedly suppressed anger when 
he encountered violence and stated that he could kill the 
perpetrators very easily.   

On a VA administered Clinician Administered PTSD Scale (CAPS-
1) in October 1997, the veteran was found to meet the 
diagnostic criteria of PTSD, which reportedly had moderate 
impact on social functioning (with reluctant participation in 
family functions and avoidance of social contact when 
possible), mild impact on occupational functioning (with two 
periods of steady work and difficulty dealing with his boss 
and co-workers but without getting into trouble), and 
moderate global severity.  In regard to the latter, it was 
noted that the veteran managed to function in spite of many 
symptoms.  He walked four miles everyday at 3 AM as a 
commitment to MIA's and POW's and voluntarily thought of 
Vietnam in addition to experiencing intrusive or avoidant 
symptoms.  In summary, it was noted that his responses filled 
the criteria for PTSD secondary to trauma during the Vietnam 
war.  PTSD was diagnosed, with a GAF of 59.  

A Vet Center report later in October 1997 reflects that the 
veteran had mild to moderately severe symptoms of PTSD.  He 
stated that he was a loner following active service.  After 
his mother died in 1976, he reportedly drank to fall asleep.  
He indicated that he was easily angered, felt guilty for 
making it back when some of his buddies did not, had 
flashbacks or nightmares over some of his Vietnam 
experiences, was cynical and distrusting the government and 
authority figures, and thought about his Vietnam experiences 
just about every day.  The diagnosis was PTSD and GAF was 59.  
The GAF reportedly was skewed by the veteran's religiosity 
and determination to provide for his family.  Every stressful 
event, real or imagined, reportedly put him at risk of being 
unable to work, socialize, or appropriately use his leisure 
time.  

At the time of a VA examination in May 1998, the veteran 
reportedly continued to have symptoms indicated on the 1997 
examination.  He was quite reclusive, irritable, frequently 
angry and often afraid that his anger would blow up into a 
scene.  He reported intrusive thoughts about Vietnam and 
continued to be hypervigilant.  He avoided television and any 
encounter that was apt to be violent.  He complained of 
emotional numbing and fluctuating depression with crying 
episodes.  He had had no suicidal ideation but had homicidal 
thoughts about people who tailgated him.  He had difficulty 
with his supervisor, recalling two verbal exchanges but no 
physical attacks.  He had vivid memories of Vietnam and 
continued to take early morning walks with his dog for the 
MIAs and POWs.  He tried to honor a particular MIA or POW on 
the day the individual was reported missing or captured.  He 
talked directly about his disgust, anger, and disappointment 
with the government.  The veteran described difficulty 
falling and staying asleep.  He did not confirm flashbacks 
but did have vivid memories of Vietnam.  His psychiatric 
treatment history had been weekly one-on-one therapy and 
group therapy, which he stopped in 1997.  He was still in 
touch with the therapist; they went hiking together.  He had 
been married 23 years and had two teen age sons.  It was 
noted that he worked for the National Park Service and was 
looking forward to going out in the field for three or four 
months.  He was concerned about losing his job because work 
for the National Park Service was being phased out.  He 
enjoyed camping, hiking and walking.  Reportedly he and his 
wife socialized minimally and attended church.  

On the mental status examination, the veteran was described 
as very, very serious, almost somber, and casually dressed.  
He loosened up somewhat as the examination progressed.  He 
seemed to think slowly, was described as not very articulate, 
and had difficulty finding the words to express himself.  He 
maintained good eye contact and was oriented.  Proverb 
interpretation tended to be concrete.  Affect was constricted 
and mood was mildly depressed.  There was no indication of 
any thinking disorder.  He stated that he was more relaxed at 
the end of the examination than he was at the beginning and 
did not feel depressed.  It was concluded that he continued 
to have symptoms of PTSD, was bothered particularly by 
feelings of anger, difficulty with sleeping and 
reclusiveness, and did not abuse alcohol or street drugs.  
The diagnosis was chronic, delayed PTSD, with a GAF score of 
62, which was stated to represent mild to moderate symptoms 
of PTSD with moderate difficulty in social and occupational 
functioning.   






Legal Criteria

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, at 137.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Separate diagnostic codes identify the various disabilities. 
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

38 C.F.R. § 4.130, provides for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.  GAF scores ranging from 71 to 80 reflect 
symptoms, if present, that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) and no more than slight 
impairment in social, occupational and school functioning 
(e.g., temporarily falling behind in school work).  Scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id; see also 38 C.F.R. § 4.125 (1996) 
referring to DSMIII-R, 38 C.F.R. § 4.125 (1999) referring to 
DSM IV; Richard v. Brown, 9 Vet. App. 266 (1996).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that in the instant case, there is no indication that 
there are additional pertinent records which have not been 
obtained and are necessary for an equitable disposition of 
the issue to the extent it is being decided in this decision.  
Thus, under these circumstances, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In compliance with the holding in Fenderson, the Board must 
evaluate the severity of the veteran's PTSD on the basis of 
the facts throughout the appeal period dating from January 
1997.  The clinical records dated in January 1997 show 
generalized anxiety, fears, bad dreams, flashbacks and 
interpersonal difficulties, but no adverse effect on his 
employment.  He did his job well despite being put off by a 
feeling of being excluded by his co-workers.  No reduction in 
reliability or productivity was shown.  No abnormality of 
affect, speech, memory, judgment, abstract thinking, 
motivation or mood was indicated.  He did not complain of 
panic attacks.  GAF was at 80, clearly indicating only 
slight, if any, symptoms that interfered with social and 
industrial function.  

The April 1997 VA examination report reflects detailed 
symptoms but the veteran remained employed although he 
reported a lack of respect for his supervisor and continued 
to feel excluded by his co-workers.  Irritability and anger 
were indicated.  Despite mention of Vietnam memories and 
thoughts, alertness, vigilance, emotional numbing, and sleep 
difficulties, the veteran's mental status showed no 
depression, disorientation, memory loss, nor inability to 
concentrate or calculate.  His PTSD symptoms were 
specifically assessed as being mild and had not had a major 
disabling influence on his ability to work.  A GAF of 65 was 
assigned, which reflects no more than mild symptoms and some 
difficulty in social and occupational functioning.  

The October 1997 CAPS-1 results likewise do not indicate a 
level of severity of PTSD supportive of an increased rating.  
While various PTSD symptoms were reported, he still was noted 
to have a GAF of 59, with moderate impact on his social 
functioning but only mild impact on his occupational 
functioning.  

The October 1997 Vet Center report, while indicating that the 
veteran reported such symptoms as anger, survivor's guilt, 
flashbacks, nightmares, suspiciousness and intrusive 
thoughts, reflects a continued GAF score of 59, even though 
it was said to be skewed by his religiosity and determination 
to provide for his family.  

The VA examination in May 1998 reflected subjective symptoms 
about the same as throughout the appeal period of anger, 
irritability, intrusive thoughts, hypervigilance, avoidance, 
emotional numbing, depression, difficulty with his 
supervisor, suspiciousness, sleep difficulties, and memories 
of Vietnam without flashbacks.  Although he reportedly 
socialized minimally, he did go to church and enjoyed hiking, 
walking and camping.  Objectively, he was serious and slow in 
thinking and talking, but he loosened up during the interview 
and had good eye contact and was fully oriented.  No 
significant memory impairment was noted, although his proverb 
interpretation "tended" to be concrete and his affect was 
constricted.  While his mood was described as mildly 
depressed, tension and depression lifted during the 
examination and the examiner assigned a GAF score of 62, 
indicating no more than mild to moderate symptoms with 
moderate social and occupational difficulties.  

Although the veteran's PTSD is clearly symptomatic, as 
described above, it is not shown to result in flattened 
affect, panic attacks, circumstantial, circumlocutory 
stereotyped speech, significant memory impairment, impaired 
judgment, or disturbed motivation/mood, which are criteria 
for a 50 percent rating.  The veteran's abstract thinking, as 
reflected by proverb interpretation, was described on the 
most recent examination as tending to be concrete, and 
impaired abstract thinking is a criterion for a 50 percent 
rating.  However, this is insufficient to support a 50 
percent rating in view of the other findings and the GAF of 
62 assigned at the last examination.  In sum, during the 
entire period under consideration, the manifestations of PTSD 
have not been such as to result in, or more closely 
approximate, occupational and social impairment with reduced 
reliability and productivity.  Thus, a rating in excess of 30 
percent has not been warranted at any time.   


ORDER

A rating in excess of 30 percent for PTSD is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







